Case 1:19-cv-06887-ENV-RER Document 15 Filed 04/12/21 Page 1 of 1 PageID #: 73




                                                                           April 12, 2021

     VIA ECF
     Magistrate Judge Ramon Reyes
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn NY


                           Re:     Arriaga v. Mercon
                                   1:19-cv-06887-ENV-RER


     Your Honor,

     I am counsel for Plaintiffs in the above referenced action. I am writing jointly with
     defendants to inform the Court that the parties have reached a settlement in principle.
     We respectfully request (30) days to submit settlement documents for the court’s
     approval pursuant to Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir.
     2015)



                                                          Respectfully,


                                                          _/s/Lina stillman




                             42 Broadway, 12th Floor, New York, NY 10004
                            P: 800-933-5620 www.FightForUrRights.com
